Title: To James Madison from William C. C. Claiborne, 1 July 1808
From: Claiborne, William C. C.
To: Madison, James



Sir, 
New-Orleans, July 1st. 1808.

Desirous to avail myself of the President’s permission to visit the United States, I contemplate leaving this place, in the course of next month, unless in the mean time events may arise, which would render my presence in the Territory, essential to the public interest.
In the course of the present year, I have had the honor to advise the President in two private Letters (and on one occasion yourself) of my intended visit to the Northward, and no objection having been expressed, I have considered myself, in conformity to the tenor of your letter of the 28th. July 1806, as having permission to be absent from the Territory, "provided the state and prospect of public affairs should urge no objection against it" of which I was to Judge, and provided I did not leave the Territory "until a Secretary had arrived".  At present every thing is tranquil in this quarter.  The Assembly will not be in session until Jany. next; the season of the year has arrived, when the Courts of Justice transact little business, and the Commerce of the Territory would (without the Embargo) be in a state of stagnation.  As relates to our domestic affairs, my presence can for a short time be well dispensed with; As respects our foreign relations, if they should assume a more menacing aspect, you need only advise me thereof, and I will remain at (or if absent will hasten my return to) my post.  I propose proceeding by land and shall pass by the way of Natchez, Nashville, Knoxville, and Abbingdon in Virginia; I shall progress slowly on my Journey, and if after the receipt of this letter, my return to New-Orleans should be deemed desirable, I must entreat you to inform me of the Same.  My private business would lead me no farther than Nashville; I would indeed be happy to have it in my power to pass a few weeks in Virginia, and at the Seat of Government; But I would be more happy to be at my post, provided the Executive should suppose that my presence would be promotive of the public interest.
Mrs. Claiborne will not accompany me; she will remain in the vicinity of New-Orleans.  My absence will therefore from choice, be only temporary; in no event, would I wish to prolong it, beyond the month of January next  I have the honor to be sir, with great respect yo: mo: obt servt.

William C. C. Claiborne

